UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported:May 18, Commission File Number Exact name of registrant as specified in its charter, address of principal executive offices and registrant's telephone number IRS Employer Identification Number 1-8841 FPL GROUP, INC. 700 Universe Boulevard Juno Beach, Florida33408 (561) 694-4000 59-2449419 State or other jurisdiction of incorporation or organization:Florida Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 - FINANCIAL INFORMATION Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant On May 18, 2009, Heartland Wind II, LLC (Heartland Wind II), an indirect wholly-owned subsidiary of NextEra Energy Resources, LLC (NextEra Energy Resources), entered into an approximately $343 million limited-recourse senior secured variable rate term loan agreement that will fund in full later this week. NextEra Energy Resources is an indirect wholly-owned subsidiary of FPL Group, Inc.
